GUARANTY

This GUARANTY (“Guaranty”) is executed as of August 3, 2005, by Peter H.
Pocklington (“Guarantor”) for the benefit of each of Symco Incorporated, a
Nevada corporation (“Symco”) and Symbiotics, Inc., an Arizona corporation
(“Symbiotics”). Symco and Symbiotics may referred to hereinafter individually as
“Creditor” or collectively as “Creditors.”

W I T N E S S E T H:

WHEREAS, pursuant to that certain Secured Promissory Noted, dated of even date
herewith, payable to the order of Creditors in the original principal amount of
$1,775,687.46 (together with all renewals, modifications and extensions thereof
the “Note”) executed by Quincy Investments Corp., a Bahamas corporation
(“Quincy”), pursuant to that certain Asset Purchase Agreement, dated as of
July 22, 2005, by and among Quincy and Creditors (the “Asset Purchase
Agreement”), and executed by Naturade, Inc., a Delaware corporation
(“Naturade”), pursuant to that certain Assignment and Assumption Agreement,
dated of even date herewith, by and among Quincy, Naturade and the Creditors
(the “Assignment Agreement”), Quincy and Naturade (each of which may be referred
to hereinafter individually as “Debtor” and collectively as “Debtors”) have
become jointly and severally indebted, to Creditor with respect to the loan (the
“Loan”) evidenced by the Note which provides, among other things, that certain
property is to be transferred to Creditor if an Event of Default occurs under
the Note; and

WHEREAS, Creditor is not willing to make the Loan, or otherwise extend credit,
to Debtor unless Guarantor unconditionally guarantees payment and performance to
Creditor of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in each Debtor,
and Guarantor will directly benefit from Creditor’s making the Loan to each
Debtor.

NOW, THEREFORE, as an inducement to Creditor to make the Loan to each Debtor,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1 Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Creditor and its successors and assigns the payment and
performance of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.

1.2 Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means the total of (a) the principal indebtedness under the Note,
(b) all accrued but unpaid interest and expenses due under the Loan and (c) all
attorneys’ fees, costs and expenses of collection incurred by Creditor in
enforcing this Guaranty and/or the liabilities of each Debtor.

1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute guaranty of
payment and performance and not a guaranty of collection. This Guaranty may not
be revoked by Guarantor and shall continue to be effective with respect to any
Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and after (if Guarantor is a natural person) Guarantor’s death (in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Creditor with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Creditor and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note. This Guaranty may also be enforced by
Creditor or its successors or assigns following Creditor (or its successors or
assigns) taking possession of and/or title to the property securing the Note
under the Security Agreement.

1.4 Payment By Guarantor. If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Creditor, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Creditor at Creditor’s
address as set forth herein or by wire transfer to the account designated by
Creditor. Such demand(s) may be made at any time coincident with or after the
time for payment of all or part of the Guaranteed Obligations, and may be made
from time to time with respect to the same or different items of Guaranteed
Obligations. Such demand shall be deemed made, given and received in accordance
with the notice provisions hereof.

1.5 No Duty To Pursue Others. Guarantor’s obligations are independent of each
Debtor or any other guaranty or guarantors. It shall not be necessary for
Creditor (and Guarantor hereby waives any rights which Guarantor may have to
require Creditor), in order to enforce the obligations of Guarantor hereunder,
first to (i) institute suit or exhaust its remedies against Debtor or others
liable on the Loan or the Guaranteed Obligations or any other person,
(ii) enforce Creditor’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Creditor’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Debtor or any others liable
on the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Creditor against any collateral which
shall ever have been given to secure the Loan, or (vi) resort to any other means
of obtaining payment of the Guaranteed Obligations.

1.6 Waivers. Guarantor acknowledges and agrees that Creditor is relying on the
waivers set forth in this Guaranty in making the Loan, and that these waivers
are a material part of the consideration which Creditor is receiving for making
the Loan. Guarantor agrees to the provisions of the Note, and hereby
unconditionally and irrevocably waives notice of (i) any loans or advances made
by Creditor to Debtor, (ii) acceptance of this Guaranty, (iii) any amendment or
extension of the Note, (iv) the occurrence of any breach by Debtor or an Event
of Default(v) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations or (vi) any
setoffs and counterclaims and all presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty and demands and notices of any other kind in
connection with this Guaranty and the Note. Guarantor waives any defense arising
from any disability or other defense of any Debtor or any guarantor or from the
cessation of or relief from the liability of any Debtor or any guarantor,
whatever the cause, or by reason of any act or omission of Creditor or others
which directly or indirectly results in or aids the discharge or release of
Debtor or other guarantor or any security for the Guaranteed Obligations or the
Guaranty by operation of law or otherwise. Failure by Creditor to file or
enforce a claim against the estate (whether in administration, bankruptcy,
probate or other proceeding) of Debtor or of any other person or entity, shall
not affect Guarantor’s liability hereunder, nor will Guarantor be released from
liability if recovery from Debtor or any other obligor becomes barred by any
statue of limitations or is otherwise prevented or if Debtor is not liable for
any reason for a deficiency after Creditor realizes on any security interest it
may hold. Any partial payment by Debtor or other circumstance which operates to
toll any statute of limitations as to Debtor shall also operate so as to toll
the statue of limitations as to Guarantor.

1.7 Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Creditor, pay Creditor all costs and expenses (including court
costs and reasonable attorneys’ fees) incurred by Creditor in the enforcement
hereof or the preservation of Creditor’s rights hereunder. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.

1.8 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Creditor must rescind or restore any
payment, or any part thereof, received by Creditor in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Creditor shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Debtor and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Guarantor’s performance of such obligations and then
only to the extent of such performance.

1.9 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, so long as any Guaranteed
Obligations remain unpaid, Guarantor hereby unconditionally and irrevocably
waives, releases and abrogates any and all rights it may now or hereafter have
under any agreement, at law or in equity (including, without limitation, any law
subrogating the Guarantor to the rights of Creditor), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from Debtor or any other party liable for payment of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.

1.10 Debtor. The term “Debtor” as used herein shall include any new or successor
corporation, association, partnership (general or limited), joint venture, trust
or other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Debtor or any
interest in Debtor.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1 Modifications. Any renewal, extension, modification, alteration or
rearrangement of all or any part of the Guaranteed Obligations or the Note;
provided that any renewal, extension, modification, alteration or rearrangement
does not increase the amount of the Guarantied Obligations, or any failure of
Creditor to notify Guarantor of any such action.

2.2 Condition of Debtor or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Debtor, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations; or any dissolution of Debtor or
Guarantor, or any sale, lease or transfer of any or all of the assets of Debtor
or Guarantor, or any changes in the shareholders, partners or members of Debtor
or Guarantor, or any reorganization of Debtor or Guarantor.

2.3 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever other than that the Debtor has has valid defenses,
claims or offsets consistent with those permitted under the Note which render
the Guaranteed Obligations wholly or partially uncollectible from Debtor,
including without limitation the fact that (i) the Guaranteed Obligations, or
any part thereof, exceeds the amount permitted by law, (ii) the act of creating
the Guaranteed Obligations or any part thereof is ultra vires, (iii) the
officers or representatives executing the Note or otherwise creating the
Guaranteed Obligations acted in excess of their authority, (iv) the Guaranteed
Obligations violate applicable usury laws, (v) , the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vi) the Note has been forged or otherwise is irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon, except as specifically provided herein, regardless of whether Debtor or
any other person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.

2.4 Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment; for all or any part of the
Guaranteed Obligations.

2.5 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.

2.6 Care and Diligence. The failure of Creditor or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security including but not limited to any neglect, delay, omission, failure
or refusal of Creditor (i) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (ii) to foreclose, or initiate any action
to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

2.7 Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Guaranteed Obligations.

2.8 Guaranteed Obligations Not Reduced by Offset. The Note, the Guaranteed
Obligations and the liabilities and obligations of the Guarantor to Creditor
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense of Debtor, or any
other party, against Creditor, or any other party, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise, except as specifically permitted by the
Note.

2.9 Merger. The reorganization, merger or consolidation of Debtor into or with
any other corporation or entity.

2.10 Preference. Any payment by Debtor to Creditor is held to constitute a
preference under bankruptcy laws, or for any reason Creditor is required to
refund such payment or pay such amount to Debtor or someone else.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Creditor to enter into the Note and extend credit to Debtor, Guarantor
represents and warrants to Creditor as follows:

3.1 Benefit. Guarantor is an affiliate of each Debtor, or is the owner of a
direct or indirect interest in each Debtor, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

3.2 Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of each Debtor and
is familiar with the value of any and all collateral intended to be created as
security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty.

3.3 No Representation By Creditor. Neither Creditor nor any other party has made
any representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.

3.4 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, Deed of Trust, charge, lien, or any
contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor. This Guaranty is a legal and binding obligation
of Guarantor and is enforceable in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

3.5 Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

ARTICLE IV

MISCELLANEOUS

4.1 Waiver. No failure to exercise, and no delay in exercising, on the part of
Creditor, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Creditor hereunder
shall be in addition to all other rights provided by law, no modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

4.2 Notices. Any notice, report, demand or other instrument authorized or
required to be given or furnished (“Notices”) shall be in writing and shall be
given as follows: (a) by hand delivery; (b) by deposit in the United States mail
as first class certified mail, return receipt requested, postage paid; (c) by
overnight nationwide commercial courier service; or (d) by telecopy transmission
(other than for notices of default) with a confirmation copy to be delivered by
duplicate notice in accordance with any of clauses (a)-(c) above, in each case,
to the party intended to receive the same at the following address(es):

     
Creditor:
  Symbiotics, Inc.
2301 W. Hwy. 89A, Suite 107
Sedona, AZ 86336
Attention:Douglas A. Wyatt
Telecopier No.:
 
   
 
  Symco, Incorporated

              2301 W. Hwy. 89A, Suite 107

 
       
 
  Sedona, AZ 86336
Attention:
Telecopier No.:  
Douglas A. Wyatt


 
       
Guarantor:
  Peter H. Pocklington
111 Vintage Drive East
Indian Wells, CA 92210
Telecopier No.:  


760/862-2752

or to such other address as Guarantor or Creditor, as the case may be, shall
designate in writing, and shall be deemed to be received by the addressee on
(i) the day such notice is personally delivered to such addressee, (ii) the
third (3rd) day following the day such notice is deposited with the United
States postal service first class certified mail, return receipt requested,
(iii) the day following the day on which such notice is delivered to a
nationally recognized overnight courier, delivery service, or (iv) the day
facsimile transmission is confirmed after transmission of such notice by
telecopy to such telecopier number as Guarantor or Creditor, as the case may be,
shall have previously designated in writing. Notice for either party may be
given by its respective counsel. Additionally, Notice from Beneficiary may also
be given by the Servicer.

4.3 Governing Law. This Guaranty shall be governed by and construed under the
laws of the State of California in force from time to time. The parties hereto
each, to the fullest extent it may effectively do so under applicable law,
irrevocably (i) submits to the exclusive jurisdiction of any court of the State
of California or the United States of America sitting in the Counties of Los
Angeles or Orange over any suit, action or proceeding arising out of or relating
to this Agreement, (ii) waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the
establishment of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum, and (iii) agrees that a
final judgment in any such suit, action or proceeding brought in any such court
shall be conclusive and binding upon such party and may be enforced in the
courts of the United States of America or the State of California (or any other
courts to the jurisdiction of which such party is or may be subject) by a suit
upon such judgment.

4.4 Invalid Provisions. If any provision of this. Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

4.5 Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.

4.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Creditor, assign any of its
rights, powers, duties or obligations hereunder. If Guarantor consists of more
than one person or party, the obligations and liabilities of each such person or
party shall be joint and several.

4.7 Headings. Section headings are for convenience of reference only and shall
in no way, affect the interpretation of this Guaranty.

4.8 Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

4.9 Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Debtor to Creditor, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Creditor hereunder shall be cumulative of any and all other
rights that Creditor may ever have against Guarantor. The exercise by Creditor
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

4.10 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND CREDITOR WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND CREDITOR AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND CREDITOR, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND CREDITOR.

4.11 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, , OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. CREDITOR IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY GUARANTOR.

4.12 Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by the
Debtor under the Note is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Debtor or otherwise.
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

4.13 Subrogation as Surety. In addition to all the other waivers agreed to and
made by Guarantor as set forth in this Guaranty, by executing this Guaranty,
Guarantor freely, irrevocably and unconditionally waives the Guarantor’s or
other surety’s rights of subrogation, reimbursement, indemnification and
contribution and other rights. benefits and defenses, if any, otherwise
available to Guarantor pursuant to California law, including, without
limitation, the rights, benefits or defenses set forth in California Civil Code
Sections 2787 to 2855, inclusive, 2899 or 3433 and any rights, benefits or
defenses resulting from alternation, impairment or suspension in any respect or
by any means of any of Debtor’s obligations under the Loan Documents or any of
Creditor’s rights or remedies under the Loan Documents without Guarantor’s prior
consent.

EXECUTED as of the day and year first above written.

GUARANTOR:

/s/ Peter H. Pocklington



      PETER H. POCKLINGTON, individually

